Citation Nr: 1433086	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-29 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis and probable chondromalacia of the patella. 

2.  Entitlement to an initial rating in excess of 10 percent for a left knee arthritis.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left partoidectomy with facial denervation, sinus drainage, and ear and throat pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, May 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In the October 2009 decision, the RO continued the 10 percent rating for the Veteran's right knee osteoarthritis.  In May 2010, the RO granted service connection for arthritis of the left knee and granted a 10 percent evaluation.  Further, in August 2010, the RO denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for neck pain.  The Veteran timely appealed the above issues.

In September 2012, the Veteran testified at a Board hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is associated with the claims file.  The record was held open for 30 days until October 11, 2012 so that additional VA treatment records could be submitted.  Subsequently, the Veteran submitted additional VA treatment records along with a waiver of review by the Agency of Original Jurisdiction (AOJ).  

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with her claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of her Virtual VA and VBMS files reveals documents that are either duplicative of those in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for left partoidectomy with facial denervation, ear and throat pain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right knee osteoarthritis and probable chondromalacia of the patella is shown to be manifested by flexion limited to 85 degrees with pain at 60 degrees at its most restrictive with subjective complaints of pain and limited function, but no objective evidence of limitation of extension, ankylosis, lateral instability, recurrent subluxation, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  For the period prior to July 25, 2009, the Veteran's left knee arthritis was shown to be manifested by flexion limited to 20 degrees, extension limited to 10 degrees, and impairment of semilunar cartilage with frequent pain and effusion, as well as subjective complaints of pain and limited function, but no objective evidence of ankylosis, lateral instability, recurrent subluxation, or impairment of the tibia or fibula, or genu recurvatum.

3.  For the period from July 25, 2009, the Veteran's left knee arthritis is shown to be manifested by limitation of flexion to 90 degrees with pain at 80 degrees at is most restrictive, and impairment of semilunar cartilage with frequent pain and effusion, as well as subjective complaints of pain and limited function, but no objective evidence of limitation of extension, ankylosis, lateral instability, or recurrent subluxation.  

4.  Neither of the disorders at issue is shown to necessitate frequent periods of hospitalization or result in a marked interference with employment.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent, for right knee osteoarthritis and probable chondromalacia of the patella, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2013).

2.  For the period prior to July 25, 2009, the criteria for the assignment of an initial rating of 20 percent, but no higher, for left knee arthritis with limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5060 (2013).

3.  For the period prior to July 25, 2009, a separate, initial rating of 10 percent, but no higher, for left knee arthritis with limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5061 (2013).

4.  For the period from July 25, 2009, the criteria for the assignment of a rating in excess of 10 percent, for left knee arthritis have not been met.  38 U.S.C.A.  §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2013).

5.  Throughout the course of the appeal from the initial date of claim on April 15, 2009, the criteria for a separate rating of 20 percent for dislocated semilunar cartilage of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the left knee, the Veteran's claim arises from her disagreement with the initial rating assigned following the grant service connection for the left knee disability. VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Nevertheless, the Board observes that in a June 2009 pre-rating letter, the RO provided proper notice regarding the underlying service connection claim for the left knee. 

Regarding the right knee, in an April 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating of the right knee disability what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2009 rating decision reflects the initial adjudication of the claim after issuance of the letter.  The letter also meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records dated to July 2012 and the reports of June 2009, July 2009, and January VA examinations and opinions.  

The Veteran and her representative have not maintained that the June 2009 or July 2009 VA examination reports are inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  With respect to the January 2012 VA examination report, the Veteran has indicated that the VA examiner did not discuss the effect of her knee disabilities on her employment; however, review of the examination report shows that the examiner addressed the effect on employment in the examination report.  Also of record and considered in connection with this matter are various written documents provided by the Veteran, and by her representative, on her behalf.  In addition, in September 2012, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned AVLJ.  Thus, the Board is aware of the Veteran's contentions with respect to the impact of the disabilities on her employment and she is not prejudiced by the Board's review and consideration of the VA examination reports.  

The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that her right and left knee symptoms have materially worsened since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Again, in September 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2012 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Further, the undersigned requested further information concerning the Veteran's right and left knee symptoms and any functional impacts on her daily activities and employment.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board finds that no additional RO action to further develop the record is warranted.  In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased/Initial Evaluations

The Veteran maintains that higher ratings are warranted for service-connected disabilities of the left and right knees.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A.  § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

With respect to the right knee, in considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here with respect to the claim involving the left knee, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

	a.  Factual Background

The current claims arise from the Veteran's April 2009 claim for service connection of her left knee disability as well as her April 2009 claim for an increased rating for the right knee.   

The pertinent medical evidence of record has been reviewed.  In April 2009, the Veteran was seen in the triage unit at VA medical center.  She complained of having a lot of knee pain, popping, and grinding.  She reported having bilateral knee pain for about two months, which began about the time she started exercising and walking more.  Her husband also submitted a letter in support of her claim indicating that she had decided to start exercising in an attempt to lose weight to relieve her knee and other joint pain, but instead, experienced increased  pain.  

VA X-rays undertaken in April 2009 revealed impressions of minimal degenerative changes of the left and right knees.  

A May 2009 MRI of the left knee showed an irregularity of the surface of the articular cartilage of the lateral facet of the patella.  Specifically, the VA physician noted a very small cartilage defect on the central portion of the articular cartilage of the medial femoral condyle.  Small to moderate joint effusion was seen on the MRI; however, no palpable effusion or swelling was found on physical examination.  There was no crepitus or grinding noted with flexion or extension.  The knee was noted to have normal alignment.  There was no laxity with valgus/varus stress testing.  Range of motion was from zero degrees of extension to 100 degrees of flexion.  

A May 2009 MRI of the right knee revealed small joint effusion but no irregularity of the articular cartilage in the right knee.  

The Veteran underwent a VA examination in June 2009.  At that time, she reported right knee pain of a six out of 10, and left knee pain of 9 out of 10, with 10 being the worst pain.  She reported that she can only walk a block before having to stop due to bilateral knee pain.  She reported that most of her bilateral knee pain is related to pressure, exercise, twisting or turning around, bumping her knee, or walking too far.  She reported no specific flare-ups.  She reported being treated with injections in both knees and medications, which only helped minimally.  At that time, she reported that her right knee pain did not affect her daily activities although it did affect her job.  She reported that she was sometimes unable to do the prolonged sitting at her job and had to stand up and walk around.  

On physical examination in June 2009, the Veteran had right knee range of motion from zero degrees of extension to 110 degrees of flexion.  She had moderate pain with range of motion but no increased pain or decreased motion with repetitive testing.  She was tender to palpation.  Regarding the left knee, the examiner noted it was significantly engalled with range of motion.  She had range of motion from 10 degrees of extension to 20 degrees of flexion and did not allow the examiner to move the knee anymore.  She had moderate pain with range of motion but no increased pain or decreased motion with repetitive motion.  Both knees had full muscle strength on testing and were neurologically intact.  Both knees also had a stable ligamentous examination.  The examiner noted that MRI reports showed mild chondromalacia patella and small joint effusions with a small Baker cyst in the right knee and chondromalacia patella and mild medial compartment chondromalacia in the left knee.

X-rays were done and the June 2009 VA examiner diagnosed mild tricompartmental degenerative arthritis in both knees. 

The June 2009 examiner also noted that there was mild to moderate pain with range of motion testing on the knees and that it was conceivable that the pain could further limit the Veteran's function particularly after prolonged sitting, standing, or walking.  The examiner determined that it was not feasible to express the additional limitation of motion in terms of degrees. 

The Veteran underwent another VA examination on July 25, 2009.  At that time, she reported right knee pain of 10 out of 10 on a daily basis.  She reported occasionally using a cane but did not use a knee brace.  She reported that she does not have flare ups as her right knee pain was already at 10 out of 10.  She reported that pain is worse with walking, standing for long periods, as well as sitting for a prolonged time.  Regarding the left knee, she reported pain at 8 out of 10 with flare ups to 10 out of 10 four days per week for 1-2 hours at a time, usually with prolonged walking or standing.  She reported that she used a brace on the left knee and occasionally used a cane.  Regarding both knees, she reported that her daily activities of sitting, standing and walking were affected by her disabilities.  She also reported that her job was affected as she has to sit for a prolonged period which makes her knee hurt worse.  Walking was limited to 15 minutes at a time.  
 
On physical examination, the July 2009 VA examiner noted that she walked with a mildly antalgic gait.  She had bilateral range of motion in the knees from zero degrees of extension to 105 degrees of flexion.  Both knees were stable to varus and valgus stress testing.  She had negative Lachman's testing.  Negative anterior and posterior drawer testing.  She had pain throughout the arc of motion however, three repetitions of range of motion did not increase pain or decrease range of motion in either knee. 

As with the June 2009 VA examination report, the July 2009 VA examiner noted that there was mild to moderate pain with range of motion testing on the knees and that it was conceivable that the pain could further limit the Veteran's function particularly after prolonged sitting, standing, or walking.  The examiner determined that it was not feasible to express the additional limitation of motion in terms of degrees.

A July 2009 VA outpatient treatment record noted the Veteran's report that she has significant night pain and an inability to perform her activities of daily living.   Another July 2009 VA outpatient treatment record noted that she was fitted and issued a knee brace.  

A November 2011 VA treatment record for the left knee noted no antalgic gate, normal alignment, and no palpable effusion on physical examination.  There was no ligamental laxity with valgus, varus stress testing.  

The Veteran underwent another VA examination in January 2012.  At that time, she reported flare-ups every 2-3 days, at which time pain worsens to 10/10.  Range of motion findings were as follows: right knee from extension of 0 degrees without pain and flexion to 85 degrees with pain beginning at 60 degrees.  Left knee had extension to 0 degrees without pain and flexion to 90 degrees with pain beginning at 80 degrees.  On repetitive testing, the examiner noted that there was additional limitation of motion, although the degrees noted were the same as the findings prior to repetitive testing.  The examiner also noted that on repetitive testing, there was also pain on movement in both knees.  The examiner did not note any functional loss for either extremity, any weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements, swelling, deformity, atrophy, instability, disturbance of locomotion, or interference with sitting, standing, and weight-bearing.  The examiner also noted normal muscle strength in both knees.  Both knees were found normal on instability testing for anterior instability, posterior instability, and medial-lateral instability.  The examiner determined that the Veteran's work would be impacted in that she would have to perform light duty or sedentary work.  

Additional VA outpatient treatment records indicate that the Veteran received numerous injections in both knees, for pain.  Further, there is an indication that she was in discussions with her physician about arthroscopic surgery for her knees; however, she has not notified the Board that any such surgery actually took place.  There is no indication that any such surgery has been scheduled.  See July 2012 VA treatment record. 

The Veteran has also submitted numerous letters from coworkers, family members and friends, indicating their observations of the Veteran's difficulty with walking and complaints of pain in her knees.  Further, a letter from her supervisor indicated that there was one occasion in which a dangerous situation arose and she was unable to quickly walk away from her desk but was able to roll away in her chair.  

During her hearing before the Board, the Veteran reported that her knees swell on a daily basis requiring her to ice them or warm them in a hot pan of water.  She also reported that she was unable to do household chores. 

      b.  Analysis

The Veteran maintains that an initial evaluation in excess of 10 percent is warranted for her left knee disability, and an increased rating in excess of 10 percent is warranted for her right knee disability.  

As an initial matter, recitation of the laws, regulations and rating criteria potentially applicable to this case will be provided in order to facilitate complete consideration of all possible avenues of entitlement.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild, 20 percent when moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997). In VAOPGCPREC 9-98, General Counsel held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under code 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Under code 5261, a noncompensable evaluation is warranted when extension is limited to 5 degrees; a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation is for assignment when extension is limited to 15 degrees.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion. 38 C.F.R. § 4.71a, Plate II (2013).

The VA General Counsel has issued a precedential opinion holding that 'separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

With respect to the right knee, for the entire period on appeal, right knee flexion has not been shown to be limited to 30 degrees at any time.  Additionally, the Veteran has had full extension of the right knee throughout the entire period on appeal.  Thus, higher or separate ratings are not warranted under DCs 5260 for right knee limitation of flexion or DC 5261 for limitation of extension. 

Regarding the left knee, the initial 10 percent evaluation was assigned by virtue of a May 2010 rating action.  The RO has rated the Veteran's left knee disability under Diagnostic Codes 5010-5260, for arthritis with limitation of flexion.  After considering the evidence of record, the Board finds that the Veteran is entitled to a 20 percent rating for left knee limitation of flexion for the period prior to July 25, 2009 as flexion was limited to 20 degrees on VA examination dated in June 2009.  The Board also finds that the Veteran is entitled to a separate 10 percent disability rating for limitation of extension for the same period as extension was limited to 10 degrees on the same examination.  

In making these determinations, the Board notes that the Veteran has reported constant pain and decreased motion in each knee as well as interference with performing household chores, difficulty sleeping, having to ice/heat her knees every day, and having to stand up and walk around at work.  While the Board does not doubt the veracity of the Veteran's assertions in this regard, the current disability ratings awarded for painful arthritis in each knee compensates her for functional loss associated with such pain.  Further, the Board has granted higher and separate ratings where appropriate, for periods in which the Veteran's left knee flexion and extension were limited to a compensable degree.  

The Board emphasizes that ratings are not assigned solely based on the fact that a claimant experiences pain-however severe-but upon the demonstrated extent of functional loss resulting from, or associated with, such pain.  Despite her complaints of constant pain and painful movement-by her own account, and as corroborated by her family members and coworkers-range of motion testing has not indicated that her pain has been so disabling to result in flexion limited the extent of functional impairment for which the next higher disability ratings are assigned under Diagnostic Codes 5260 and  5261, respectively.  

Indeed, the Board notes that the objective evidence shows that, even considering the point at which pain begins, with respect to the right knee, the Veteran has been able to demonstrate normal extension to zero degrees and flexion limited to no less than 85 degrees with pain beginning at 60 degrees, for the entire period on appeal.  See June 2009, July 2009, and January 2012 VA examination reports as well as VA treatment records dated throughout the entire appeal period.  Additionally, regarding the left knee for period from July 25, 2009, objective evidence shows that, even considering the point at which pain begins, the Veteran has been able to demonstrate normal extension to zero degrees and flexion limited to no less than 90 degrees with pain beginning at 80 degrees.  Id.  Higher and separate ratings have been applied for the left knee disability for the period prior to July 25, 2009.  No range of motion findings or other evidence demonstrating greater, measurable functional impairment due to pain has been submitted.  Hence, even when functional loss due to pain and other factors is considered, sections 4.40 and 4.45 and DeLuca, provide no basis assignment of higher ratings, other than those assigned herein, for either knee under Diagnostic Codes 5260 or 5261. 

In addition to the staged ratings assigned above for the left knee, the Board finds that the Veteran is also entitled to a separate 20 percent rating on the basis of her impaired cartilage in the left knee with frequent pain and effusion under Diagnostic Code 5258.  In this regard, the Board notes that the Veteran had a small cartilage defect in the left knee on MRI in May 2009.  As discussed above, the Veteran has consistently reported pain in her knee and frequent episodes of joint pain, popping and swelling.  Effusion and locking were not found on objective examination in June 2009, July 2009, or January 2012.  However, effusion was found on MRI in May 2009.  In light of the fact that the Veteran was found to have a cartilage defect on MRI in May 2009 and effusion, and has credibly reported frequent, severe pain, and affording the Veteran all reasonable doubt, the Board finds that an initial separate 20 percent rating for dislocated semilunar cartilage with subjective symptoms of popping and swelling with objective evidence of pain is warranted for the entire appellate period.  As such symptomatology is separate from the symptoms (i.e. limitation of motion) that support the Veteran's 10 percent ratings under DCs 5260 and 5261, assigning a separate rating is not tantamount to pyramiding.  See 38 C.F.R. § 4.14

The Board has also considered other rating codes applicable to knee disabilities but finds that higher ratings are not warranted under those codes.  Specifically, the Board finds no basis for a separate evaluation under Diagnostic Code 5257, used to evaluate knee impairment with recurrent subluxation or lateral instability.  Clinical evidence dated during the appeal period fails to reveal any indications of even mild subluxation or instability in either knee.  The Board acknowledges that the Veteran was fitted for a knee brace for her left knee and occasionally used a cane.  However, the Board places a higher probative value on VA examination reports and treatment records that consistently noted normal findings on varus/valgus testing and other instability testing in both knees. 

Further, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate ratings under Diagnostic Codes 5256, 5262, or 5263, respectively.

In sum, the Board finds that the Veteran's service-connected right knee disability does not meet the criteria for higher or separate ratings at any time during the course of the appeal.  However, the Board finds that the left knee disability meets the criteria for an initial 20 percent disability rating for limitation of flexion for the period prior to July 25, 2009 and the criteria for a separate 10 percent disability rating for limitation of extension prior to July 25, 2009, as well as a separate 20 percent disability rating under Diagnostic Code 5258 throughout the course of the appeal.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that her left and right knee disabilities are more severe than the assigned disability ratings reflect.  Again, the Veteran is competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent symptoms.

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of her service-connected left and right knee disabilities, are contemplated by the rating criteria and the assigned disability ratings.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In this regard, the Veteran's disability ratings contemplate the functional limitations caused by her left and right knees.  Moreover, the current assigned ratings reflect the Veteran's pain, restricted motion and functional limitations.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261, 5250, 5251, 5252, 5200 and 5205 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Thus, the overall disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Moreover, the Board observes that no hospitalization for the knee disabilities has been noted.  Further, as discussed above, the Veteran is currently employed.  Although her knee disabilities cause her to have to stand up and walk around at times, such has not been shown to cause such marked interference with her work to the point where the application of the regular schedular standards would be impracticable.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, she has not submitted evidence of unemployability due to her bilateral knee disabilities.  Moreover, she does not claim to be unemployed.  Therefore, the question of entitlement to a TDIU has not been raised.     

In reaching these determinations, the Board has considered the applicability of the benefit of the doubt doctrine and applied the same where appropriate in granting increased and separate ratings with respect to the left knee disabilities.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for the right knee as well as ratings higher than those assigned herein for the left knee disabilities.  As such, her claims must be denied to this extent.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent for a right knee disability, is denied. 

For the period prior to July 25, 2009, an initial rating of 20 percent, but no higher, for left knee arthritis with limitation of flexion is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period prior to July 25, 2009, an initial rating of 10 percent, but no higher, for left knee arthritis with limitation of extension is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from July 25, 2009, a rating in excess of 10 percent for left knee arthritis, is denied. 

A rating of 20 percent, but no higher, for a left knee dislocation of semilunar cartilage is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a review of the complete record, the Board concludes that the claim of entitlement to compensation under 38 U.S.C.A. § 1151 must be remanded so that VA may fulfill its duty to assist the Veteran.

Regarding the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for facial numbness as well as sinus drainage and ear and throat pain, the law, in pertinent part, provides that compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if the additional disability were service-connected.  A disability is considered a qualifying additional disability if it is not the result of the veteran's own willful misconduct and the disability was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

Additional disability may be viewed as occurring "as a result of" the VA treatment only if a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment, which probably would have avoided the resulting disability.  Compensation is not paid for the continuance or natural progress of diseases or injuries for which the treatment was authorized.  The additional disability must actually result from VA medical treatment, and not be merely coincidental therewith. 

An event that is "not reasonably foreseeable" is one that would not be reasonably anticipated or expected by a health care provider who utilized the degree of care a prudent or competent person so engaged would exercise. 

In this case, the Veteran underwent surgery at VA for left superficial parotidectomy for left parotid mass in September 2009.  She reports that since the surgery, she has experienced facial numbness, sinus drainage, and ear and throat pain that she did not have prior to the surgery.  She contends that these disorders are due to VA's negligence, lack of proper skill, or error in judgment in its September 2009 surgical treatment.  The surgical report indicates that the facial nerve was intact at the conclusion of the surgery and such conclusion was confirmed by handheld nerve stimulator.  However, the Veteran claims that since the surgery, she has facial numbness such that she cannot feel touch to part of her face or insect bites on her face.  During the hearing before the Board, her representative questioned whether a cranial nerve might have been impaired by the surgery.  

The Veteran alternatively contends that even if VA was not negligent, lacked proper skill, or erred in judgment in its surgical treatment, the prolonged effects of loss of sensation in the face, sinus drainage, ear and throat pain, were all unforeseeable consequences of the surgery.  She offered sworn testimony that she was not warned of any such permanent side effects of the surgery.  T. page 11. 

In May 2012, the Veteran underwent a VA examination in support of the claim.  The May 2012 VA examiner opined that the Veteran's head and neck pain were due to the healing process and not the surgery.  The examiner noted that the facial nerve was not damaged by the surgery.  However, the examiner also opined that it was "possible" that the Veteran's symptoms were an unforeseeable consequence of the healing process associated with the surgery.  

However, the examiner did not indicate that it was at least as likely as not, only that it was "possible."  Hence, the opinion is speculative and of little probative value. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that 'it is possible' and 'it is within the realm of medical possibility' too speculative to establish medical nexus).  Thus, the May 2012 VA opinion that it is "possible" that the Veteran's symptoms are a result of the healing process from the surgery, is inadequate and another VA opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  Moreover, the VA examiner assigned to evaluate the Veteran was an ear, nose, and throat specialist.  The Veteran's representative suggested that a neurologist would be a more appropriate specialist to address the Veteran's symptoms.  The Board finds that a neurologist opinion is necessary to discuss potential cranial nerve damage and/or assess whether any present numbness due to the healing process, was an unforeseeable event. 

Therefore, the Board finds that the RO should arrange for the Veteran to have a VA examination to determine whether the Veteran incurred an additional disability that as likely as not is due to the VA surgical treatment in September 2009. 

The Veteran is hereby advised that failure to report to the scheduled examination(s) may result in denial of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.  At her hearing before the Board, the Veteran indicated that all of her treatment is through VA.  The most recent treatment records in the file are dated in July 2012, from the Memphis VA medical center (VAMC).  Thus, any outstanding, relevant treatment records pertaining to her facial numbness complaints as well as ear complaints, should be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all outstanding, relevant treatment records from the Memphis, Tennessee VA medical center dated from July 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA examination to ascertain the nature and likely etiology of the claimed facial numbness, sinus drainage, and ear and throat pain.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should identify all disabilities associated with the facial numbness, sinus drainage, ear and throat pain and render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that the Veteran's disabilities are a result of the surgery, or healing process of the surgery, at the Memphis VAMC in September 2009.  In other words, please determine whether the Veteran has any additional disability or disabilities, as a result of the treatment administered by VA, and if so, please detail the nature of such disability or disabilities.  If you find that the Veteran has such additional disability, please proceed to the following questions.


Is it at least as likely as not (a 50 percent or higher degree of probability) that any such additional disability or disabilities is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment?  

Is it at least as likely as not (a 50 percent or higher degree of probability) that any such additional disability or disabilities is due to an event not reasonably foreseeable? A "not reasonably foreseeable" event is one that would not be reasonably anticipated or expected by a health care provider who utilized the degree of care a prudent or competent person so engaged would exercise.

All opinions offered should be accompanied by a complete rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.N. MOATS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


